Citation Nr: 1538785	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-31 670	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Entitlement to a compensable rating for right ear hearing loss disability. 

2.   Entitlement to a compensable rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.  He served in the Army and Air Force National Guard from November 1994 until November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this case in July 2014 for further evidentiary development.

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On VA audiological testing in March 2012 and November 2014, the Veteran's hearing acuity was level I in his right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claims for compensable evaluations for hearing loss disability arise from the Veteran's disagreement with his bilateral hearing loss ratings.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-203 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

In this case, VA fulfilled its duty by obtaining all identified and available evidence needed to substantiate the claims.  The Veteran's service treatment records have been obtained, and he has been afforded a VA examination in connection with his claims.  The report from the VA examination indicates that the examiner reviewed the claims file, performed appropriate testing (including audiological testing), recorded the results, and elicited in-depth medical histories from the Veteran.  Thus, the Board finds that the examination was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, private medical records have been obtained, and lay statements of the Veteran have been associated with the record and have been reviewed. 

For the reasons set forth above, the Board finds that the VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 

Law & Analysis 

The Veteran contends that he should be awarded a compensable right ear rating.  For the reasons that follow, the Board disagrees.

Disability ratings for hearing loss disability are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from zero percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz. 

The rating schedule establishes 11 auditory acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear with better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear with poorer hearing acuity.  For example, if the better ear has a numeric designation Level V, and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  Id. 

The Veteran contends that his service-connected right ear hearing loss disability should be rated higher than the noncompensable evaluation currently assigned to him.  However, the audiogram of record during the appeal period does not support findings that would warrant more than the assigned zero percent (noncompensable) rating under the Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.  

A review of the facts reveals the following: in January 1995, the Veteran was granted service connection for right ear hearing loss and awarded a zero percent rating.  In December 2011, the Veteran filed a claim for an increased rating for bilateral hearing loss.  The Veteran underwent audiology examinations in March 2012 and November 2014.  In December 2014, the Veteran was awarded a zero percent rating for hearing loss in both ears.  In July 2015, the Veteran filed a Notice of Disagreement with the Board in which he stated that his hearing loss made it difficult to hear his family members or work colleagues. 

The Veteran underwent two audiology examinations.  In March 2012, his puretone thresholds, in decibels, averaged 40 hertz in his right ear:  The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent in his right ear.  In November 2014, his puretone thresholds, in decibels, averaged 48 Hertz in his right ear:  The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in his right ear. 

From Table VI of 38 C.F.R. §  4.85, Roman Numeral I is derived for the right ear when intersecting the percentage of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row I with column I.  Thus, when applying the ratings criteria to the objective audiogram results, a noncompensable rating is warranted.  

Moreover, neither VA examination demonstrates an exceptional pattern of hearing impairment, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000, and 4000 Hertz, or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Additionally, there is no examiner certification that the use of speech discrimination testing was not appropriate due to factors such as language difficulties, inconsistent scores, etc.  As such, there is no basis to alternatively rate this claim under Table VIA.  See 38 C.F.R. S 4.85(c).

Consequently, the VA examination of record has resulted in findings corresponding to a noncompensable evaluation.  See 38 C.F.R. SS 4.85, 4.86.  As neither VA audiological examination revealed compensable hearing loss awards, a staged rating is not appropriate. 

After a careful review of the evidence of record, both subjective and objective, the Board finds that the March 2012 and November 2014 VA audiograms are the most probative evidence, and are against any finding that would warrant more than the assigned noncompensable rating under Diagnostic Code 6100. 

The Veteran's subjective reports of hearing impairment, including statements that his hearing problems make it difficult to have conversations at home and at work, have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examination findings demonstrate no basis for any increase in disability evaluation.

In sum, the application of the rating schedule to the numeric designations based on the VA audiological examination report demonstrates that the appropriate rating for the Veteran's bilateral hearing loss disability is a noncompensable one through the appeal period.  The Veteran has not met the criteria for a compensable rating during any discrete period involved in this appeal.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation & Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

Under Thun v. Peake, there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

In this situation, the criteria reasonably describe the Veteran's disability level and symptomatology, as contemplated by the Rating Schedule.  Thus, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomology pertaining to his service-connected hearing loss disability.  As indicated above, the Veteran has reported that he has difficulty understanding conversations and obtaining employment. 

The rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17606 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86(a), 4.87(a), and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000, and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with a slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field. 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnosis Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  Whatever the Board or Court of Appeals for Veterans Claims may think of the content of the rating schedule, neither may review it.  38 U.S.C.A. § 7252(b) "broadly preclud[es] judicial review of the contents of the disability rating schedule in toto."  Wanner v. Principi, 370 F.3d 1124, 1130 (Fed. Cir. 2004).  "There is no dispute that Department regulations defining the schedule's content are part of 'the schedule of ratings for disabilities.'  Wingard v. McDonald, 779 F.3d 1354, 1357 (Fed. Cir. 2015).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

In other words, the Secretary has, through various regulations, created procedural mechanisms through the rating schedule to account for all the symptoms and effects arising from this Veteran's service-connected conditions.


ORDER

Entitlement to a compensable evaluation for right ear hearing loss is denied. 



REMAND

In December 2014, VA released a rating decision (RD) to the Veteran, evaluating his left ear hearing loss disability at zero percent.  In July 2014, the Veteran submitted a notice of disagreement (NOD) to VA, disagreeing with the rating.  VA has not yet responded to the Veteran with a statement of the case (SOC). 

The issue of a compensable rating for left ear hearing loss disability must be remanded for the purposes of issuing the Veteran a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative an SOC regarding the issue of a compensable rating for left ear hearing loss disability.  Also advise him of the time limit for perfecting the appeal of this claim and that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


